PER CURIAM.
Appellant filed his bill of complaint to restrain appellee, as treasurer of Hancock county, 111., from collecting taxes as*186sessed against the Keokuk & Hamilton Bridge Company. A temporary restraining order was granted without notice. At the hearing on the application for a temporary injunction, the application was denied, the temporary restraining order was dissolved, and the bill was dismissed for want of equity.
Appellant alleged “that the bridge company issued a large number of bonds, and to secure the payment thereof it mortgaged all its franchises and other property of whatever kind; that the said mortgage is now a valid and subsisting lien on the property so mortgaged; that your orator is the holder and legal owner of a large number of the said bonds secured by the 'said mortgage, and as the holder of said bonds your orator has an interest in the said mortgaged property.” To whom the mortgage was executed is not stated. Appellant, to be authorized to maintain this suit in his own name and right, should have shown either that he was the mortgagee, or, if he was not, that the legal owner of the mortgage refused to act, and such mortgagee should have been made a party defendant to 'answer such allegation. In the bill no facts are alleged under which the appellant had any standing in court, 1 Bates, Fed. Eq. Proc. § 49 et seq.
The decree is affirmed.